Citation Nr: 1134585	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular disorder other than hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to July 1981 and from January 1991 to May 1991.  He also served in the Alabama Army National Guard from 1981 to 2003, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during that time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a heart condition.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in November 2008; a transcript of that hearing is associated with the claims file.

The Board notes that the Veteran was also denied service connection for a lumbar spine disorder in that June 2006 rating decision which he also appealed.  However, service connection for a lumbar spine disability was granted during the pendency of the appeal in an August 2010 rating decision.  As the benefits sought on appeal were granted at that time, the appeal for that issue is moot and the Board will no longer address that issue at this time.

This case was initially before the Board in May 2009 at which time it was remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  Therefore, the Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The issue of service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In light of the grant of service connection for hypertension, as discussed below, the issue of service connection for a cardiovascular disorder other than hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the Veteran's high blood pressure existed prior to active service in January 1991.

2.  The Veteran's high blood pressure manifested itself during military service, was constant and continuous since discharge from service in May 1991 and was eventually diagnosed as hypertension in March 1993.


CONCLUSION OF LAW

The criteria establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for hypertension, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran's service treatment records demonstrate that in March 1991, during the Veteran's period of active duty, a blood pressure reading of 120/96 was taken.  The Veteran was discharged in May 1991.  In November 1992, another treatment record demonstrates that the Veteran had a blood pressure reading of 142/90.  Finally, in March 1993, the Veteran had a blood pressure reading of 155/99; at that time, the Veteran was diagnosed with hypertension.  Since that time, the Veteran had been diagnosed with hypertension.

In November 2009, the Veteran underwent a VA examination for his hypertension, during which the VA examiner admitted that the Veteran had high blood pressure since 1991 and diagnosed the Veteran with hypertension.  The examiner opined, however, that the Veteran's hypertension was not due to military service because the Veteran did not have any heart conditions during active service and that there is no association between any current heart condition and his exposure to chemical agents, oil fires and smoke during military service.

Initially, the Board notes that the diagnosis of hypertension is outside of the one-year presumptive period and therefore, service connection for hypertension cannot be granted on that basis in this case.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In this case, the Board notes that VA regulations define hypertension as having diastolic blood pressure predominantly 90mm or greater; isolated systolic hypertension is defined as having systolic blood pressure predominantly 160mm or greater while having diastolic blood pressure less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  Hypertension must also be confirmed by readings taken two or more times on at least three different days.  Id.

In this case, the Board notes that there is no evidence in the record that prior to March 1991 the Veteran had high blood pressure.  The evidence of record demonstrates the Veteran had a diastolic blood pressure reading greater than 90mm during active military service.  The Veteran was eventually diagnosed with hypertension in March 1993, and intervening medical treatment records demonstrate a continuation of his high diastolic blood pressure readings as noted in the November 1992 treatment record.  

Thus, the Board notes that the Veteran's symptomatology in this case is shown to have manifested itself during military service and was constant and continuous since discharge from military service until eventual diagnosis in March 1993.  Accordingly, the Board finds that service connection for hypertension is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303(b); Groves v. Peake, 524 F.3d 1306 (2008) (where there is evidence of a chronic disease in service, as well as evidence of the same chronic disease post service, medical nexus evidence is not needed to establish service connection).  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is granted.


REMAND

In light of the grant of service connection for hypertension above, the Board finds that an additional VA examination is required in this case in order to assess whether the Veteran's hypertension caused or aggravated the Veteran's other cardiovascular disorders, including residuals of a myocardial infarction.  Therefore, the Veteran should be afforded a VA examination on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Montgomery, Alabama VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2008 and associate those documents with the claims file.

2.  Once the above development is completed to the extent possible, schedule the Veteran for a VA cardiology examination in order to determine whether any current cardiovascular disorder is related to service-connected hypertension.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all cardiovascular disorders found, including coronary artery disease (CAD) and residuals from a myocardial infarction.  

For each cardiovascular disorder diagnosed, the VA examiner should opine as to whether such disorder more likely, less likely or at least as likely as not (50 percent or greater probability) was related to any previous ACDUTRA or INACDUTRA service, or his period of active service, to include alleged contact with chemical agents, oil fires and smoke during his service in the Persian Gulf from January to May 1991.  The examiner should specifically discuss the November 2009 VA examination report.

The examiner should also opine as to whether the Veteran's service-connected hypertension at least as likely as not caused or aggravated any of the Veteran's diagnosed cardiovascular disorders.  The examiner should particularly discuss the private July 2005 report which notes that the Veteran was diagnosed with "elevated left ventricular end diastolic pressure" as well as the November 2009 VA examination report.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a cardiovascular disorder other than hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


